Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,194,538 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the currently examined claims are anticipated by the patented claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7, 9, 10, 12-17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Williams, US 2014/0333719 A1 (hereinafter “Williams”) in view of Ritchey, US 2007/0182812 A1 (hereinafter “Ritchey”) further in view of Hattori et al., US 2009/0059005 A1 (hereinafter “Hattori”).
Regarding claim 2, Williams discloses an image management system (see at least FIG. 11 describing server 104 along with [0123]-[0125]) comprising: 
a receiver that receives  (see at least FIG. 11 further describing reception of images at [0129]), from a first communication terminal (see at least FIG. 11, 106 described at least at [0123]-[0128]), information of full-spherical panoramic image data (see at least [0024]-[0029] describing cameras capable of capturing full panoramic images and further at least at [0090] and further at least at [0110]), the information data being managed in an information management system together with a related image information different from the full-spherical panoramic image data (see at least FIG. 11 describing transmission at least at [0124]-[0128] from the server 104 and sending this along with real-time scene image and previously recorded imaging to at least one input device 106 described at least at [0129]); and
a transmitter that transmits (See at least [0128] describing server controller 104 capable of processing requests from the user devices 106), to the first communication terminal, a view script and the full-spherical panoramic image data corresponding to the information (see at least [0128] describing retrieved data), the view script being used to view a full-spherical panoramic image when displaying, on the first communication terminal, the full-spherical panoramic image data together with the related image (see at least FIGS. 10 and 11 further describing displaying at least at [0124] and [0129] further describing various formatted views inherently describing transmission for each format as shown in FIG. 10 described at least at [0130]-[0131]).
However, Williams does not explicitly disclose the information data is link information data and wherein zooming of the predetermined area is expressed by widening or narrowing a range of the angle of view. 
In the same field of endeavor, Ritchey discloses the information data is link information data (see at least [0451]-[0452])
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the panoramic image capture and transmission system and device of Williams to incorporate the linking information as disclosed by Ritchey because the references are within the same field of endeavor, namely, panoramic capture and distribution systems and methods. The motivation to combine these references would have been to improve communication of the captured panoramic imaging (see Ritchey at least at [0019]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.
However, Williams in view of Ritchey does not explicitly disclose image data wherein zooming of the predetermined area is expressed by widening or narrowing a range of the angle of view.
In the same field of endeavor, Hattori discloses wherein zooming of the predetermined area is expressed by widening or narrowing a range of the angle of view (see at least FIG. 5 and step S365-S375 further described at least at [0099]-[0101]; further describing image switching with zooming at least at FIG. 20 and [0134]). 
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the image capturing and transmission system of Williams in view of Ritchey to incorporate the zoom functionality as discussed by Hattori because the references are within the same field of endeavor, namely, panoramic image capture. The motivation to combine these references would have been to improve image processing and zoom functionality when capturing panoramic image data for (see Hattori at least at [0003]-[0009]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Regarding claim 3, Williams in view of Ritchey further in view of Hattori discloses the image management system according to claim 2 (see above), wherein the link information includes at least identification information associated with the full-spherical panoramic image data, and the image management system transmits the link information to the link information management system (See at least Ritchey at least at [0444], [0451] and [0457]).

Regarding claim 4, Williams in view of Ritchey further in view of Hattori discloses the image management system according to claim 2 (see above), further comprising an electronic memory to store the information identifying the predetermined area of the full-spherical panoramic image data (see at least Williams [0136] further at least at [0320] of Ritchey).

Regarding claim 5, Williams in view of Ritchey further in view of Hattori discloses the image management system according to claim 4 (see above), further comprising a processor that creates thumbnail data using the predetermined area of the full-spherical panoramic image data based on the information identifying the predetermined area (see at least Williams [0131] describing larger or smaller renditions of the imaging; it would be obvious to use various formats of files to one of ordinary skill in the art to transfer data).

Regarding Claim 6, Williams in view of Ritchey further in view of Hattori discloses the image management system according to claim 2 (See above), wherein the link information includes specific information to specify a location of the image management system (see at least Ritchey at [0356] describing linking image data via known methods and means; further see at least [0451]-[0452] further at least at [0457] managing the data and the link at least at a server and at least at FIG. 51).

Regarding claim 7, Williams in view of Ritchey further in view of Hattori discloses the image management system according to claim 2 (see above), wherein the receiver receives data of related information relating to the full-spherical panoramic image data, and the transmitter transmits, to the link information management system, the data of the related information (see Ritchey at least at FIG. 51 and described at least at [0451]-[0457] further see at least Williams at [0124]-[0128]).



Regarding claim 9, Williams in view of Ritchey further in view of Hattori discloses the image management system according to claim 6 (see above), wherein the specific information includes a URL of the image management system (see at least [0444] and [0451] of Ritchey).

Regarding claim 10, Williams in view of Ritchey further in view of Hattori discloses the image management system according to claim 1 (see above), wherein the view script is configured to allow viewing and manipulation of the full-spherical panoramic image data on a browser that is not compatible with JavaScript (see at least Ritchey at least at [0338]).

Regarding Claim 12, it is similar in scope to claim 2, the only difference being claim 12 is directed to an image management method (See Williams at [0001] describing method for processing and managing the images). Therefore, claim 12 is similarly analyzed and rejected as claim 2. 

Regarding claim 13, it is similar in scope to claim 3 above; therefore, claim 13 is similarly analyzed and rejected as claim 3. 

Regarding claim 14, it is similar in scope to claim 4 above; therefore, claim 14 is similarly analyzed and rejected as claim 4. 

Regarding claim 15, it is similar in scope to claim 5 above; therefore, claim 15 is similarly analyzed and rejected as claim 5.

Regarding claim 16, it is similar in scope to claim 6 above; therefore, claim 16 is similarly analyzed and rejected as claim 6. 

Regarding claim 17, it is similar in scope to claim 7 above; therefore, claim 17 is similarly analyzed and rejected as claim 7.

Regarding claim 19, it is similar in scope to claim 9 above; therefore, claim 19 is similarly analyzed and rejected as claim 9.

Regarding claim 20, it is similar in scope to claim 10 above; therefore, claim 20 is similarly analyzed and rejected as claim 10. 

Regarding Claim 21, it is similar in scope to claim 2, the only difference being claim 21 is directed to a non-transitory computer-readable medium storing executable instructions which when executed by an image management system performs an image management method (See Williams at [0116] describing computer readable medium and instructions therein).


Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Ritchey further in view of Hattori as applied to claim 2 above, and further in view of Harada et al., US 2013/0326419 A1 (hereinafter “Harada”).
Regarding Claim 8, Williams in view of Ritchey further in view of Hattori discloses the image management system according to claim 2 (see above). 
However, Williams in view of Ritchey further in view of Hattori does not explicitly disclose wherein the full-spherical panoramic image data is Mercator image data that is capable of being displayed as a full-spherical panoramic image.
In the same field of endeavor, Harada discloses wherein the image data is Mercator image data that is capable of being displayed as a full-spherical panoramic image (see at least FIGS. 4a-4c further described at least at [0017] and [0063]-[0065] and [0066]-[0068]).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the image data management system of Williams in view of Ritchey further in view of Hattori to incorporate the Mercator image data as disclosed by Harada because the references are within the same field of endeavor, namely, image data capture and distribution systems. The motivation to combine these references would have been to improve user experience with image data (see Harada at least at [0004]-[0006]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Regarding claim 18, it is similar in scope to claim 8 above; therefore, claim 18 is similarly analyzed and rejected as claim 8. 


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Ritchey further in view of Hattori as applied to claim 2 above, and further in view of Cowtan et al., US 2009/0031246 A1 (hereinafter “Cowtan”).
Regarding claim 11, Williams in view of Ritchey further in view of Hattori discloses the image management system according to claim 2 (see above).
However, Williams in view of Ritchey further in view of Hattori does not explicitly disclose wherein a subject of the full-spherical panoramic image data is a real estate property, and the related image information includes a location of the real estate property and contact information for a corresponding realtor.
In the same field of endeavor, Cowtan discloses wherein a subject of the full-spherical panoramic image data is a real estate property, and the related image information includes a location of the real estate property and contact information for a corresponding realtor (see at least [0009] and [0105] and [0116]-[0120] further at FIG. 30 and 32).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the image capturing and presenting device of Williams in view of Ritchey further in view of Hattori to incorporate the information and data corresponding with the captured image as disclosed by Cowtan because the references are within the same field of endeavor, namely, cataloging and presenting data for a consumer market. The motivation to combine these references would have been to improve the information management and presentation to a user (see Cowtan at least at [0120]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Conclusion
                                                                                                                                                                                   Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARVESH J NADKARNI whose telephone number is (571)270-7562. The examiner can normally be reached 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARVESH J NADKARNI/Examiner, Art Unit 2623                                                                                                                                                                                                        
/AMARE MENGISTU/Supervisory Patent Examiner, Art Unit 2623